Dismissed and Memorandum
Opinion filed December 3, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00886-CV
____________
 
BENSON BAILESS and ALNET BAILESS, Appellants
 
V.
 
KELLY-MOORE PAINT COMPANY, INC., Appellee
 

On Appeal from the
133rd District Court
Harris County,
Texas
Trial Court Cause
No. 2006-20461

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 11, 2008. On November 30, 2009,
appellants filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.